         Case 3:20-cv-02731-VC Document 153-4 Filed 05/12/20 Page 1 of 3




               HUNG TIEN NGUYEN SHORT-FORM BAIL APPLICATION

SUMMARY:

Hung Tien Nguyen is a 40 year-old national of Vietnam. He immigrated to the United States
with his family in the early 1990’s when he was about 12 years old, as a lawful permanent
resident. He was arrested when he was 15 years old, shortly after completing his freshman year
of high school. He was convicted of two counts of PC § 187 (second degree murder), as well as
two counts of PC § 245 (assault), and was sentenced to 46 years to life in prison. He has spent
the past 25 years at Folsom State Prison. After a thorough vetting process, he was found suitable
for parole, and released from criminal custody, but arrested by immigration authorities. If
released from custody, he will live at a transitional residential facility in San Francisco for at
least 6 months before he returns home to Elk Grove, California where he will live with his
United States citizen parents and siblings. While at Folsom State Prison, Mr. Nguyen received
his GED, organized two self-help groups, spent time speaking to youth who were brought to the
prison and outside of the prison to teach them life skills, and obtained certificates as a residential
electrician, dental technician, and a barber. While in custody, he worked as a barber for 5 years
and a lab technician for 7 years. He has a job offer in Roseville, California working for a dental
supplies company.

   1. Name: Hung Tien Nguyen

   2. Age: 40

   3. Sex: Male

   4. Primary Language: English and Vietnamese

   5. If Hearing, Is An Interpreter Needed? No.

   6. Detained in Mesa Verde Detention Facility ____ or Yuba County Jail __X_

   7. Dorm Unit: E Pod

   8. Date of Bond Hearing, If Any: None

   9. Outcome of Bond Hearing, If Any: N/A

   10. Length of Time in Detention: February 21, 2020 – about 10 weeks

   11. Medical Condition(s) That Put Detainee At Risk:
       Verbally reports he tests positive for TB. He also suffers from Depression and Anxiety.
       He is starting medication this week for a hyperactive thyroid.

   12. Attorney Name, Phone, Address and Email: No attorney.

   13. Felony or Misdemeanor Convictions, Including Date and Offense:

                                                              Name: ______________________
                                                                              Hung Tien Nguyen
                                                                                             1
     Case 3:20-cv-02731-VC Document 153-4 Filed 05/12/20 Page 2 of 3




   He was convicted of two counts of PC § 187 (second degree murder), as well as two
   counts of PC § 245 (assault with a deadly weapon). He sentenced to 46 years to life in
   prison (his I-213 lists that on appeal, there was a sentence modification but does not list
   what that sentence modification was).

   Importantly, Mr. Nguyen was 15 years old when he was arrested. He has spent the past
   25 years at Folsom State Prison. He was paroled from criminal custody after 25 years as a
   youth offender.

14. Pending Criminal Charges and Outstanding Warrants: None

15. Scheduled Removal Date, If Any: Ordered removed March 3, 2020 but no known
    scheduled removal date. It appears that Mr. Nguyen is subject to a bilateral agreement
    which prevents the repatriation of Vietnamese citizens who entered the U.S. prior to July
    12, 1995. (Mr. Nguyen’s I-213 indicates that he entered in 1992).

16. Family: He has no children. His parents and 3 siblings live in Elk Grove, California in
    the same house he grew up in. His mom works as a chef. All of them are U.S. citizens.

17. Proposed Custodian and Description of Proposed Release Residence: Upon release,
    he will be under state supervision (parole) and will live in a transitional facility
                                              in San Francisco for at least 6 months. After
    completing this program, Mr. Nguyen will move home with his family at
          in Elk Grove, California. His family has lived there for over 20 years. His parents
    and 3 siblings live at this house and they are all U.S. citizens. His mother, Nga, who only
    speaks Vietnamese, can be reached at                     and his sister, Chi, can be reached
    at                 . Chi confirmed that he can live with them following successful
    completion of his program. Mr. Nguyen has also received a job offer from Nobel Dental
    Supplies in Roseville, California.

18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
    family members, prior employment, etc.): His family has lived at this house for the
    past 20 years. Currently, his parents and 3 siblings live here.

19. Employment History: While in prison, he worked as a barber, cook, electrician, group
    leader, and motivational speaker.

20. Other Information Relevant to Bail Determination: His family immigrated to the
    United States from Vietnam when he was 12 years old because his sister’s father was a
    US military veteran. His parents and siblings are all United States citizens. He entered the
    US with a green card. His family moved to Washington, DC for a few months and then
    relocated to Elk Grove, CA where they have resided ever since.

21. Attached are (check all that are applicable, but that is not a substitute for answering
    the above questions): Not applicable.
    ___ Medical Records ___ Rap Sheet ___ Letter from Proposed Custodian ___ Bond
    Hearing Decision ___ Bond Hearing Transcript

                                                         Name: ______________________
                                                                         Hung Tien Nguyen
                                                                                        2
        Case 3:20-cv-02731-VC Document 153-4 Filed 05/12/20 Page 3 of 3




This application was prepared by Gabriella Rodezno, an attorney at the SF Public Defender’s
Office, and reviewed by Francisco Ugarte, class counsel. The application was prepared using
information obtained through interviews and review of Mr. Nguyen’s I-213 and the spreadsheet
provided by Defendants, and the information contained herein is accurate to the best of my
knowledge.

Respectfully submitted,

/s/Francisco Ugarte
Francisco Ugarte




                                                        Name: ______________________
                                                                        Hung Tien Nguyen
                                                                                       3
